 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 828 
In the House of Representatives, U. S.,

November 2, 2009
 
RESOLUTION 
To recognize October 24, 2009, the 20th chartered flight of World War II veterans through Louisiana HonorAir, as Louisiana HonorAir Day, and to honor the invaluable service and dedication of the World War II veterans to our Nation. 
 
 
Whereas in late 2006, T.D. Smith of Louisiana founded Louisiana HonorAir, a nonprofit organization, which charters flights for World War II veterans on an all-expenses-paid, day-long trip from Louisiana to Washington, DC, to see the World War II Memorial, the Marine Corps Memorial, and to lay a wreath at the Tomb of the Unknown Soldier; 
Whereas since its first flight out of Lafayette, Louisiana in early 2007, Louisiana HonorAir has flown close to 2,000 World War II veterans to Washington, DC, to be honored for their invaluable service, sacrifice, and dedication to our Nation; 
Whereas approximately 100 to 130 World War II veterans are selected by Louisiana HonorAir for each flight on a first-come-first-served basis; 
Whereas Louisiana HonorAir is run by volunteers and sustained by donations and State grants; 
Whereas before Louisiana HonorAir culminates in Lafayette, Louisiana, on April 10, 2010, its last three flights will be chartered from New Orleans, Louisiana, on September 26, October 10, and October 24, 2009; 
Whereas the 100th chartered flight of World War II veterans aboard U.S. Airways occurs during Louisiana HonorAir’s October 10, 2009, flight out of New Orleans, Louisiana, home to the National World War II Museum; 
Whereas, October 24, 2009, marks the 20th chartered flight of World War II veterans through Louisiana HonorAir; 
Whereas with the average World War II veteran being 86 years old and becoming too ill to visit the World War II Memorial in Washington, DC, there are not many opportunities left to honor them for their service: Now, therefore, be it  
 
That the House of Representatives recognizes Louisiana HonorAir for its 20 chartered flights of World War II veterans to Washington, DC, to visit the National World War II Memorial, honors the invaluable service and dedication of the World War II veterans to our Nation, and supports the designation of a Louisiana HonorAir Day. 
 
Lorraine C. Miller,Clerk.
